 

subscription Agreement

 

dated 23 July 2012

 

regarding

 

SurePure Investment Holding AG

Registration Number: CH 170.3.031.335-8

 

made by and among

 

TRINITY ASSET MANAGEMENT (PROPRIETARY) LIMITED

Registration Number: 1996/010864/07

 

and

 

XOptics (PTC) Ltd.

(BVI Company Number: 1451706)

 

And

 

SurePure Investment Holding AG

Registration Number: CH 170.3.031.335-8

 

1

 

 

Preamble

 

A.The Company is organized in the form of a Swiss stock corporation
(Aktiengesellschaft) having its registered office at Dammstrasse 19, CH 6301,
Zug, Switzerland, Canton of Zug, Switzerland. As of the date of this Agreement,
the Company has an issued statutory nominal share capital in the amount of
CHF 268,222.15 (in words: two hundred and sixty eight thousand and two hundred
and twenty-two Swiss francs and fifteen cents), which is divided into 26,822,215
common bearer shares with a nominal value of CHF 0.01 per share (such category
of shares hereinafter referred to as Common Shares), each fully paid-in.

 

B.The Principal Shareholder has been the principal shareholder of the Company
since its inception in 2007 and beneficially owns 17,737,658 (in words:
seventeen million seven hundred thirty seven six hundred fifty eight) Common
Shares.

 

C.The Company is a holding company of a group of companies active in the design,
development, manufacture, marketing and distribution of proprietary systems for
the purification and other treatment of certain liquids (the Business).



D.The Investor is a Private Company (Pty Ltd) under the laws of South Africa
having its registered address at Afrasia House Block F, The Terraces, One
Silverwood Close, Steenburg Office Park, Tokai, South Africa.

 

E.The Company intends to increase its share capital out of authorized share
capital in a round of financing (the Capital Round) by way of issuance of in the
aggregate 5,000,000 (in words: five million) Common Shares, each to be fully
paid-in in cash in a series of subscriptions, thereby increasing the aggregate
issued share capital of the Company by a nominal amount of CHF 50,000 (in words:
fifty thousand Swiss francs) from CHF 268,222.15 (in words: two hundred and
sixty eight thousand and two hundred and twenty-two Swiss francs and fifteen
cents) to CHF 318,222.15 (in words: three hundred and eighteen thousand and two
hundred and twenty-two Swiss francs and fifteen cents) (the Authorized Capital
Increase).

 

F.The Investor desires to subscribe, in a series of subscriptions, for the full
amount of the Authorized Capital Increase and in addition to purchase 1,000,000
(in words: one million) Common Shares from the Principal Shareholder.

 

G.The Parties wish to determine in this Agreement their respective rights and
obligations in relation to the Investor’s investment in the Company and the
subscription and issuance of new Common Shares and Common Shares already issued
and owned by the Principal Shareholder.

 

Based on the foregoing, the Parties agree as follows:

 

1.Definitions

 

For purposes of this Agreement (including the introductory paragraphs and the
Appendices), capitalized terms not defined in the body of this Agreement shall
have the meanings set forth in Annex 1.

 

2.Current Equity Structure of the Company

 

2.1Equity Structure of the Company

 

As at the date of this Agreement, the Company has an issued statutory share
capital in the nominal amount of CHF 268,222.15 (in words: two hundred and sixty
eight thousand and two hundred and twenty-two Swiss francs and fifteen cents),
divided into 26,822,215 ordinary shares. The Company has no treasury shares.

 

2

 

 

 

2.2Equity Structure of Pubco

 

Pubco is a corporation organized under the laws of the State of Nevada, United
States of America. The authorized capital of Pubco is 200,000,000 shares of
common stock, par value USD $0.001 per share, of which 32,452,000 shares are
issued or outstanding as of the date of this Agreement, and 1,000,000 shares of
preferred stock, par value USD $0.01 per share, of which no shares are issued or
outstanding as of the date of this Agreement.

 

2.3Share Exchange Agreement

 

On or about May 15, 2011, the Company and Pubco entered into an Agreement and
Plan of Merger which was terminated in October 2011 and in place of such
agreement the shareholders of the Company and Pubco entered into the Share
Exchange Agreement, dated October 28, 2011 (the Share Exchange Agreement), under
which the Company’s shareholders will, subject to the fulfillment of certain
conditions set forth in the Share Exchange Agreement, exchange Common Shares
held by them for Pubco Shares on a share-for-share basis. Pubco has no material
assets and no material liabilities but is obligated to file annual, quarterly
and other reports with the SEC. As a result of the Share Exchange and the other
transactions contemplated by the Share Exchange Agreement, the Company will
become a 100%-owned subsidiary of Pubco and the Investor and the Company
Shareholders will own all of the Pubco Shares other than 9,272,000 shares (after
giving effect to certain share cancellations required as a condition to the
closing of the Share Exchange under the terms and conditions of the Share
Exchange Agreement).

 

Any Subscription Shares and the Outstanding Shares acquired by the Investor
prior to the Share Exchange will be exchanged for Pubco Shares on the following
terms:

 

(a)Pubco will not have any other form of securities in issue other than a single
class of common stock and a single series of preferred stock which shall not be
preferred in liquidation or as to dividends to the common stock, but shall be
convertible into shares of the common stock of Pubco on a basis equivalent to
the holder’s share ownership in the Company immediately prior to the Share
Exchange.

 

(b)Pubco Shares currently are quoted on the OTCBB and will continue to be quoted
as long as Pubco files with the SEC all reports required to be filed as a
condition to continued eligibility for quotation.

 

(c)To the extent that the Share Exchange occurs prior to any Closing, then the
remainder of the shares to be acquired by the Investor under this Agreement
shall be shares of the common stock of Pubco, substituted on a one-for-one
basis. Accordingly, the obligations of the Investor to subscribe for Common
Shares shall then relate to shares of common stock of Pubco, and Pubco shall
assume the obligations of the Company to issue new stock, with the effect that
the Company shall no longer have any obligations whatsoever to issue new Common
Shares. Regardless of whether the Investor acquires Common Stock or shares of
common stock of Pubco, if the Investor shall have fully performed its
obligations to purchase and subscribe for all of the Share Installments set
forth in Section 4.4.1 (when as principal or by assignment to a third party to
the extent permitted under this Agreement) then upon consummation of such
purchases and subscriptions the Investor and its Permitted Assignees will hold
not less than 10.2% of the voting and dividend rights in the Company or Pubco,
as the case shall be; provided, that such calculation shall not give effect to
(i) any shares issued and sold as part of an offering of shares (or notes
convertible into shares) in order to raise capital for the business of Company,
(ii) any acquisition of another business in an arms’ length transaction, or
(iii) any management share option plan, as long as such offering, acquisition or
option plan shall have been approved by the Board and, as the result of such
board-approved activities the Investor’s shareholding will not fall below 8%,
unless this requirement is waived by the Investor.

 

3

 

 

If Pubco does not agree to amend the Share Exchange Agreement to permit the
Company to comply with the requirements of this Agreement, the Company may enter
into a share exchange agreement with another SEC-registered company, the shares
of which are quoted on the OTCBB, on substantially the same terms and conditions
as the Share Exchange Agreement, in which event such other company shall have
the rights and obligations of Pubco under this Agreement and shall be
substituted for Pubco. Until this takes place the sales and subscriptions
described herein will continue to be done with respect to shares in the Company.

 

3.CREATION OF AUTHORIZED SHARE CAPITAL OF THE COMPANY

 

Subject to the terms and conditions of this Agreement:

 

(a)the Company hereby undertakes to the Investor (i) to convene the Annual
General Meeting no later than August 16, 2012, (ii) to put on the agenda of the
Annual General Meeting a proposal to amend the Articles of Association of the
Company by including a provision on authorized share capital, such authorized
share capital substantially in the form of Annex 2 (the Authorized Share
Capital), and, subject to the approval by the Company's shareholders of such
Authorized Share Capital and the Board's fiduciary duties, to use its authority
under the Authorized Share Capital to issue the Subscription Shares to the
Investor on a non-pre-emptive rights basis.

 

(b)The principal shareholder hereby undertakes to vote at the annual general
meeting of the company in favour of the authorized share capital.

 

4.SUBSCRIPTION OF COMMON SHARES

 

4.1The Investor’s Undertaking to Subscribe for Subscription Shares

 

Subject to the terms and conditions of this Agreement (including, without
limitation, Sections 6.2 and 6.3 below), on the basis of the representations and
warranties set forth on Annex 3 to this Agreement, the Investor hereby
undertakes to subscribe for in the aggregate 5,000,000 Common Shares (the
Subscription Shares) at the Issue Price per Common Share and for an aggregate
subscription amount of USD 5,000,000 (in words: five million US dollars) (the
Aggregate Subscription Amount) in separate subscriptions in the respective
amounts determined by the Company, each to be subscribed for and taken up on the
applicable Closing Date.

 

4.2Cash Contributions

 

On and with effect as of each Closing Date on which the Company determines under
Section 4.4 below that the Investor shall subscribe for Subscription Shares, the
Investor shall pay in cash the Subscription Amount referenced in Section 4.4, up
to the Aggregate Subscription Amount, to the account in the name the Company set
forth In Annex 4 to this Agreement or at the bank notified by the Company to the
Investor reasonably prior to the relevant Closing Date.

 

4.3Purchase and Sale of Outstanding Shares

 

On each Closing Date, to the extent that the Company determines subject to
Section 4.4 below that the Investor shall purchase Outstanding Shares, the
Principal Shareholder shall sell to the Investor, and the Investor shall
purchase from the Principal Shareholder, a number of Common Shares which, when
taken together with all other Common Shares purchased and sold under this
Section 4.3, shall not exceed 1,000,000 (in words: one million) Common Shares,
each for a purchase price per Common Share equal to the Issue Price. The
Investor shall pay the purchase price for the shares to be purchased and sold
within one (1) Business Day from the date that the conditions precedent set out
in Section 6.2 and 6.3 are satisfied or waived by the respective Parties to the
account in the name the Company set forth In Annex 4 to this Agreement.

 

4

 

 

 

4.4Payment Installments

 

4.4.1The payment required by this Section and Section 4.4.2 for each Share
Installment shall be made to the account in the name the Company set forth In
Annex 4 to this Agreement or at the bank notified by the Company to the Investor
reasonably prior to the relevant Closing Date. It is noted that (a) not less
than 75% of each Share Installment shall be for Subscription Shares and (b) the
aggregate number of Subscription Shares and Outstanding Shares shall not exceed
the number of shares listed below in this Section 4.4. The number of
Subscription Shares and Outstanding Shares to be subscribed for and purchased,
respectively, by the Investor, and the amount to be paid therefor by the
Investor, are as follows (it being understood that not more than 1,000,000 (in
words: one million) Outstanding Shares shall be purchased under the terms of
this Agreement):

 

(i)$500,000 will be paid for 500,000 Common Shares on or before the later of the
Fulfillment Date or July 31, 2012;

(ii)$500,000 will be paid for 500,000 Common Shares on or before the later of
the Fulfillment Date or August 10, 2012;

(iii)$1,000,000 will be paid for 1,000,000 Common Shares on or before the later
of the Fulfillment Date or August 31, 2012;

(iv)$1,000,000 will be paid for 1,000,000 Common Shares on or before the later
of the Fulfillment Date or September 30, 2012;

(v)$1,000,000 will be paid for 1,000,000 Common Shares on or before the later of
the Fulfillment Date or October 31, 2012;

(vi)$1,000,000 will be paid for 1,000,000 Common Shares on or before the later
of the Fulfillment Date or November 30, 2012; and



(vii)$1,000,000 will be paid for 1,000,000 Common Shares on or before December
31, 2012.

 

4.4.2If the Investor fails to comply with its obligations to purchase any Share
Installment at a Closing on a Closing Date set forth above (after giving effect
to a grace period of five (5) full Business Days), then the Issue Price shall
increase to USD$1.20 (in words: one US dollar and twenty US cents) per share for
such Share Installment, unless such increase is waived by the Company. For the
avoidance of doubt, the Issue Price for all remaining Share Installments shall
remain unchanged, unless the Investor shall fail to comply with its obligations
to purchase any later Share Installment, at which point the Issue Price for such
Share Installment shall increase as aforesaid. If the Investor further fails to
comply with its obligations to purchase any Share Installment at a Closing on a
Closing Date set forth above during the sixth through fifteenth Business Day
after the scheduled Closing Date, then, unless both the Company and the
Principal Shareholder shall waive its rights in this regard, neither the Company
nor Pubco nor the Principal Shareholder shall have any obligation to sell or
issue any additional shares to the Investor, and the Investor shall not have any
right to purchase or subscribe for any other Company Shares from the Company,
Pubco or the Principal Shareholder and shall be deemed to be in breach of its
obligations to purchase each other Share Installment remaining to be purchased.

 

4.4.3In the event that the Investor breaches this agreement in the manner
envisaged in 4.4.2 then, no other party to this agreement and Pubco
(“Indemnifiers”) shall have any claim whatsoever against the Investor and the
Indemnifiers hereby waive any such claim that they may have against the Investor
as a result thereof. The only remedy that the Indemnifiers shall have in this
instance is the one referred to in 4.4.2 above. This waiver relates to any claim
for the unpaid balance of the monies referred to in 4.4.1 above; any claim for
damages and any other claim whatsoever.

 

5

 

 

4.5Effect of Transactions

 

If the Investor and its Permitted Assignees have fully complied with their
obligations and have subscribed for and purchased all Share Installments under
Section 4.4, the Investor and its Permitted Assignees shall hold 6,000,000
ordinary shares of the Company or, at such time as the Share Exchange has been
completed, shares of the common stock of Pubco which the Principal Shareholder
and the Company warrant will amount to no less than 10.2% of the total number of
ordinary shares in the Company or of shares of the common stock of Pubco, as the
case shall be, and which shall convey no less than 10.2% of the voting and
dividend rights in the Company or Pubco, as the case shall be; provided, that
such calculation shall not give effect to (i) any shares issued and sold as part
of an offering of shares (or notes convertible into shares) in order to raise
capital for the business of Company, (ii) any acquisition of another business in
an arms’ length transaction, or (iii) any management share option plan, as long
as such offering, acquisition or option plan shall have been approved by the
Board and, as the result of such board-approved activities the Investor’s
shareholding will not fall below 8%, unless this requirement is waived by the
Investor. .

 

5.CONDUCT OF BUSINESS

 

The Company shall, and the Principal Shareholder hereby undertakes to procure
that the Company shall, until completion of the Authorized Capital Increase,
operate its business in the ordinary course in accordance with past practice,
except as explicitly provided by this Agreement or with the prior written
consent of the Investor (such consent not to be unreasonably withheld or
delayed).

 

6.CLOSING

 

6.1Place and Date of Closing

 

Each Closing shall take place on the respective date specified above in
Section 4.4 on the applicable Closing Date.

 

6.2Conditions Precedent

 

The transactions described in this Agreement are conditional on the following
taking place on or before 31 December 2012, which conditions are expressed for
the benefit of all parties hereto:

 

(a)The Company Shareholders shall have approved the Authorized Share Capital.

 

(b)The Company shall have obtained the approval of any regulators relating to
the Authorized Share Capital whose approval would be required by law to this
transaction.

 

(c)The Investor shall have obtained the approval of any regulators and
Custodians whose approval would be required by law to this transaction, which
may include but not be limited to the approval of the South African Reserve Bank
or its authorised dealer.

 

(d)Subject to the grant by the Company Shareholders of all required approvals
for such conversions, the Principal Shareholder shall have converted all
outstanding loans amounting to USD 3 689 208 (Three Million Six Hundred and
Eighty Nine Thousand Two Hundred and Eight United States Dollars) to the Company
held by the Principal Shareholder into shares of the Company.

 

6

 

 

6.3Conditions Precedent to each Closing

 

Each Closing shall be subject to the fulfilment (or waiver by the Investor) of
the execution and delivery of all documents to be exchanged at Closing in
accordance with Section 6.4 below. Each Closing that occurs after the Share
Exchange shall also be subject to the prior fulfilment (or waiver by the
Investor) of the execution and delivery of a document by Pubco under which Pubco
has agreed to assume all of the obligations of the Company under this Agreement.

 

6.4Closing Actions

 

6.4.1At each Closing (if and only if such Closing occurs prior to the Share
Exchange), the relevant Party shall deliver the following documents, duly
executed and in form and substance reasonably satisfactory to the Company and
the Investor:

 

(a)a resolution of the Board, which, based on the Authorized Share Capital,
authorizes the increase in the share capital of the Company and the issuance of
the relevant number of Subscription Shares to the Investor;

 

(b)a duly authorized report of the Board regarding the increase in the share
capital and the withdrawal of the existing shareholders' pre-emptive rights, all
in accordance with article 652g of the Swiss Code of Obligations (CO);a
confirmatory resolution of the Board, to be taken in the presence of a Swiss
notary public, whereby the Board amends the Company's Articles of Association
and ascertains that (i) the relevant number of Subscription Shares has been duly
subscribed for, (ii) the committed cash contributions correspond to the
aggregate Subscription Amount, and (iii) the contributions have been made in
accordance with the law, the Articles of Association and the applicable
resolutions of the general meeting and the board of directors;

 

(c)an application to the Register of Commerce of the Canton of Zug (the
Application), duly signed by the Board of the Company; and

 

(d)for any Closing that occurs after the Share Exchange, evidence that the
Company has assigned its rights and obligations under this Agreement to Pubco
and that Pubco has assumed the obligations of the Company under this Agreement.

 

6.4.2At each Closing (if and only if such Closing occurs after the Share
Exchange), the relevant Party shall deliver the following documents, duly
executed and in form and substance reasonably satisfactory to the Company and
the Investor:

 

(a)evidence that Pubco has delivered irrevocable instructions to its stock
transfer agent to issue to the Investor share certificates representing the
Subscription Shares at such Closing;

 

(b)for any Closing at which Outstanding Shares have been purchased and sold, the
Principal Shareholder shall deliver certificates representing such Outstanding
Shares together with a stock power executed by the Principal Shareholder with
such guaranty of signature as Pubco’s stock transfer agent may require; and

 

(c)for any Closing at which Subscription Shares have been subscribed for and
sold, a certificate of the Secretary or Assistant Secretary of Pubco certifying
as to the due authorization and issuance of such Subscription Shares and the
resolutions of the Board taken with respect thereto.

 

In addition to the above (Sections 6.4.1 and 6.4.2), the Company and the
Investor undertake to execute or perform such other documents, instruments,
certificates or acts as may be reasonably requested by the Investor and/or the
Company or Pubco in order to complete, perfect and consummate the transactions
contemplated by this Agreement, including, but not limited to, the increase of
the share capital of the Company and the issuance of the respective number of
Common Shares to the Investor as set forth in this Agreement.

 

7

 

 

6.4.3Upon completion of the Closing pursuant to Section 6.4.1 above, the Company
shall file the Application with the Register of Commerce of the Canton of Zug.

 

7.TERMINATION AND RESCISSION

 

If the Authorized Share Capital has not been approved by the Company’s
shareholders by September 30, 2012, then the Investor shall have the right (but
not the obligation) to terminate and rescind this Agreement and any documents,
instruments or deeds executed by the Investor (including, but not limited to,
the Subscription Forms) with immediate effect by written notice to the Company.

 

If the Company has satisfied all conditions precedent to the obligations of the
Investor with respect to the first two (2) Share Installments and the Investor
or its Permitted Assignees have failed to pay the cumulative total of $1,000,000
(in words: one million US dollars) for such Installments, or have failed to pay
$1,000,000 (in words: one million US dollars) for any subsequent Share
Installment, then the Company shall have the right (but not the obligation) to
terminate and rescind this Agreement and any documents, instruments or deeds
executed by the Investor on 5 (five) days’ written notice to the Investor.

 

In case notice of termination and rescission is made in accordance with the
preceding paragraph each of the Parties acknowledges and agrees that this
Agreement (subject to Section 11.7 below) shall be deemed terminated and shall
be without any further effect, it being understood that any such termination
shall not have any effect whatsoever on subscriptions for Subscriptions Shares
and/or sales of outstanding shares that the Company has received payment for or
have already been registered in the commercial register; and

 

notwithstanding anything contained herein to the contrary, it is acknowledged
and agreed that the right of termination and rescission pursuant to this
section 7 shall be without prejudice to any other rights or remedies that the
respective investor(s) may have under this agreement or under applicable laws.

 

8.RESTRICTiONS ON SALES OF SHARES; REGISTRATION OF RESALES OF SHARES

 

Under the rules and regulations of the SEC, the Pubco Shares are “restricted
securities” and, unless the resale of the Pubco Shares is registered with the
SEC under the U.S. Securities Act of 1933, as amended, Pubco Shares may not be
resold in any transaction which involves (i) any “U.S. Person” (as defined by
the rules of the SEC) or (ii) any means of commerce connected to the USA.
Therefore, until the date which is one year and four days after completion of
the Share Exchange, none of the Investor, any Permitted Assignee and the
Principal Shareholder shall sell, assign or transfer any Pubco Shares (i)
without the prior written consent of the Company, which consent will not be
unreasonably withheld or (ii) in a transaction which has been notified to the
Company and does not involve any “U.S. Person” (as defined by the rules of the
SEC) or any means of commerce connected to the USA.

 

In light of the foregoing restrictions, within 120 days of the Closing Date,
Pubco will file with the SEC a registration statement (the Registration
Statement) that registers the resale of 100% of the Pubco Shares owned by the
Investor or any Permitted Assignee at the time of filing the Registration
Statement or any amendment thereto (together with such other Pubco Shares as the
Board may determine). Pubco will use commercially reasonable efforts to cause
the SEC to declare the Registration Statement effective reasonably promptly and
for a period of three years after being declared effective will maintain the
effectiveness of the Registration Statement for a period of three (3) years or
until all of the Common Shares registered in the Registration Statement have
been sold. The Investor, the Permitted Assignees and the Principal Shareholder
will cooperate fully with Pubco in the discharge of its obligations under this
Section and will provide all information and enter into such further agreements
as may be required to have the Registration Statement declared effective by the
SEC and thereafter maintained effective.

 

8

 

 

Any Pubco Shares not included in the Registration Statement shall not be sold or
transferred, except (i) with the prior written consent of the Company or (after
the Closing Date) Pubco, (ii) in a sale transaction which has been notified to
the Company or (after the Closing Date) Pubco and involves no “U.S. Person” (as
defined by the rules of the SEC) and no means of commerce connected to the USA.
No Pubco Shares shall be pledged, assigned by way of security or otherwise used
as security and shall remain free and clear of any liens, encumbrances, charges
or any other third party rights.

 

9.OPTIONS TO ACQUIRE ADDITIONAL SHARES FROM PUBCO

 

9.1.1If the Share Exchange is completed by the termination date set forth in the
Share Exchange Agreement, the Investor shall hold the following options to
acquire shares of Pubco:

 

(a)On or before July 1, 2013 the Investor shall have the right to subscribe for
that number of shares of its common stock of Pubco that is 5% of its shares of
common stock issued and outstanding on a fully-diluted basis on the date on
which the Investor shall exercise by sending the notice referenced in clause (d)
below the Option or 3,000,000 (in words: three million) shares, whichever is
greater. The aggregate price payable to Pubco upon the exercise of the option
shall be USD 9,000,000 (in words: nine million US dollars). This option may be
exercised by the Investor or its assignee in full and if not in part to at least
50%.

 

(b)At any time after July 1, 2013 but before January 1, 2015, the Investor shall
have the right to subscribe for that number of shares of common stock of Pubco
that is 5% of its common stock issued and outstanding on a fully-diluted basis
on the date on which the Investor shall exercise the Option by sending the
notice referenced in clause (d) below. The per share price payable to Pubco upon
the exercise of the Option shall be 90% of the weighted average price (VWAP)
based on trading on the OCTBB for the 30 business days immediately prior to the
date on which the Investor notifies Pubco that it will purchase the shares
subject to the option. If the shares of Pubco are simultaneously listed on one
or more other stock exchanges or quoted in any other system/s anywhere else in
the world, then this option price will be 90% of the highest weighted average
price (VWAP) on the stock exchange or system over the aforesaid period, on which
the volume is the largest of the total worldwide trading volume of the Company
shares. This option may be exercised by the Investor or its assignee in full and
if not in part to at least 50%, but may not be exercised more than one time.

 

(c)At any time after January 1, 2015 but before January 1, 2017, the Investor
shall have the right to subscribe for that number of shares of common stock of
Pubco that is 5% of its common stock issued and outstanding on a fully-diluted
basis on the date on which the investor shall exercise the Option by sending the
notice referenced in clause (d) below. The per share price payable to Pubco upon
the exercise of the Option shall be 90% of the weighted average price (VWAP)
based on trading on the OCTBB for the 30 business days immediately prior to the
date on which the Investor notifies Pubco that it will purchase the shares
subject to the option. If the shares of Pubco are simultaneously listed on one
or more other stock exchanges or quoted in any other system/s anywhere else in
the world, then this option price will be 90% of the highest weighted average
price (VWAP) on the stock exchange or system over the aforesaid period, on which
the volume is the largest of the total worldwide trading volume of the Company
shares. This option may be exercised by the Investor or its assignee only in
full and if not in part to at least 50%, but may not be exercised more than one
time.

 

9

 

 

(d)All exercises of the Additional Share Options shall be made by written notice
to the Company given not less than ten (10) business days prior to the intended
date of exercise specifying the option to be exercised, the exercise price and
the date and means of payment.

 

9.1.2In the case of each of the Additional Share Options, if the board of
directors of the Company determines that the Company does not desire to issue
additional shares of its stock and dilute its existing shareholders, the Company
shall have the right to cause the Principal Shareholder to assume some or all of
the Additional Share Options and, upon the due exercise of the Additional Share
Options by the Investor, sell the shares subject to the Additional Share Options
to the extent designated by the Company to the Investor upon the Investor’s
timely exercise of the payment of the Additional Share Options and payment of
the full option price therefor to the Principal Shareholder.

 

9.1.3if the share exchange is not completed by the termination date set forth in
the share exchange agreement, the investor shall hold options on the terms and
conditions set forth above, except that (a) the options shall represent the
right to purchase an equivalent number of ordinary shares of the company (and
not pubco shares); (b) in the case of each of the options set forth in
subsections 9.1.1(b) and (c) above, the exercise price of the option shall be
based on the fair market value of the ordinary shares of the company in lieu of
the trading value as set by a mutually agreed investment bank for the respective
periods set forth in subsections 9.1.1(b) and (c) above.

 

10.BOARD APPOINTMENTS

 

10.1.1At such time as the Investor shall have completed and paid for all of the
Share Installments and if the Share Exchange has been completed, the Investor
shall have the right to nominate one person to the Board of Pubco, and the
Principal Shareholder hereby agrees to vote all of its voting shares for the
Investor’s nominee until such time as the total number of shares held by the
Investor are less than 5% of the issued and outstanding shares of Pubco. If the
Share Exchange does not close, the Investor shall have the right to appoint one
director to the Board of the Company.

 

10.1.2At such time as the stock ownership of the Investor reaches 20% of the
issued and outstanding shares of voting stock of the Company or Pubco (on a
fully-diluted basis) and for so long as the stock ownership of the Investor
remains at that level, the Investor shall have the right to appoint a second
person to the Board of Pubco after the Investor has exercised the Additional
Share Option referred to Subsection 9.1.1(a) above has been exercised, and the
Principal Shareholder hereby agrees to vote all of its voting shares for the
Investor’s second nominee as well until such time as the total number of shares
held by the Investor are less than 5% of the issued and outstanding shares of
Pubco. .

 

10.1.3Pubco and the Investor will agree on procedures and timeframes under which
the Investor will identify its nominees and provide Pubco with all information
regarding such nominees as Pubco may request at such times and within such
deadlines as Pubco may reasonably establish. In each case, the Investor’s right
to nominations for the Board of Pubco shall be subject to the Investor’s
compliance with all applicable rules and regulations of the SEC and Pubco’s
state of incorporation.

 

10.1.4If the Investor exercises its right to nominate a director for the
Company, the Company and the Investor will agree on procedures and timeframes
under which the Investor will identify its nominees and provide the Company with
all information regarding such nominees as the Company may request at such times
and within such deadlines as Pubco may reasonably establish.

 

10

 

 

11.MISCELLANEOUS

 

11.1Confidentiality

 

The existence as well as the terms and conditions of this Agreement, and any
information exchanged between the Parties and/or the Company (including their
respective representatives or advisors) during the due diligence and the
negotiation of the definitive agreements for the Capital Round and/or pertaining
to the business and the operation of the Company (all such information
collectively referred to herein as Confidential Information) shall be kept
strictly confidential by each Party hereto as well as the Company. The Parties
and the Company shall neither use in any form nor disclose to any third party
any Confidential Information unless explicitly authorized by this Agreement. The
Parties and the Company shall ensure that their employees, directors and any
other representatives as well as the advisors of each Party and the Company to
whom any such Confidential Information is entrusted comply with these
restrictions.

 

Without limiting the generality of the foregoing, the term Confidential
Information shall include in particular:

 

(a)any information regarding this Agreement, the investments made or to be made
by the Investor in the Company and the commercial terms and conditions of the
investments; and

 

(b)any trade secrets, financial or confidential information of the Company or
any of the Investor.

 

The term Confidential Information shall not include any information: (i) which
as of the time of its disclosure by a Party or the Company was already lawfully
in the possession of the receiving Party or the Company as evidenced by written
records, or (ii) which at the time of the disclosure was in the public domain,
or (iii) the disclosure of which was previously explicitly authorized by the
respective Party or the Company.

 

The non-disclosure obligation shall not apply to any disclosure of Confidential
Information required by law or regulations. In the event a disclosure of
Confidential Information is required by law or regulations (including, without
limitation, for tax, audit or regulatory purposes), the disclosing Party and/or
Company shall use all reasonable efforts to arrange for the confidential
treatment of the materials and information so disclosed.

 

Each Party may use any Confidential Information in accordance with this
Agreement; provided, that, subject to the terms and conditions hereof, each
Party acknowledges and agrees that any Confidential Information made available
to it (including to any representative or advisor of such Party) by the Company
or any other Party (including their representatives or advisors) hereunder shall
not be used by such Party other than (i) as permitted under this Agreement; (ii)
for the benefit of the Company; or (iii) for the respective Party's assessment
of the Company, and shall not be exploited by or for the benefit of such Party
or any of its Affiliates or third party.

 

It is further acknowledged and agreed that the Investor may report regularly to
its investors and/or any of its Affiliates regarding all information pertaining
to the Company and the equity investment made or to be made in the Company in
accordance with its reporting obligations under its fund investment documents or
to the extent required for legal, tax, audit or regulatory purposes.

 

Within sixty (60) calendar days of the first Closing, the Company may issue an
announcement (in a form approved in advance in writing by the Board and the
Investor) confirming the investment by the Investor in the Company under this
Agreement; provided, however, that such announcement shall neither disclose the
specific terms on which the Investor has invested in the Company nor the amounts
invested without the prior written approval of the Investor.

 

No other announcement or press releases regarding the matters contemplated by
this Agreement shall be made by the Company without the prior written consent of
the Board and the Investor (such consent of the Investor to be given entirely at
its discretion); with the express exception that neither the preceding paragraph
of this Section nor the foregoing provision of this paragraph of this Section
shall preclude the Company or Pubco from complying in full with any laws or
regulations, including regulations of the SEC, that require the disclosure or
filing of this Agreement.

 

11

 

 

Nothing herein shall restrict the Company from granting third parties customary
due diligence access for purposes of financial, commercial, strategic or similar
transactions based on appropriate non-disclosure and non-use agreements.

 

11.2Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective permitted successors and assigns.
Notwithstanding the foregoing, but subject to the condition set forth in the
last sentence of this Section 11.2:

 

(a)with the prior written consent of the Company, which the Company will not
unreasonably withhold, the Investor may assign to a third party its right to
purchase or subscribe for any Share Installment under this Agreement and its
right to exercise any option granted under this Agreement and, if the purchase
or subscription for such Share Installment has occurred, may also assign the
Shares so purchased or subscribed for to a third party; provided, that (i) in no
event shall such assignment relieve the Investor of its obligations under this
Agreement, (ii) no Permitted Assignee shall hold any greater rights as to the
Shares than rights granted to the Investor under this Agreement; and (ii) from
and after the Share Exchange, any such assignment shall comply in all respects
with all applicable laws and if not in compliance will be void ab initio,

 

(b)the Company Shareholders shall cause the Company to assign its rights under
this Agreement to Pubco and, as a condition to the exchange of shares under the
Share Exchange Agreement, shall require Pubco to assume the obligations of the
Company under this Agreement, including all obligations to issue shares to the
Investor. The Investor (i) hereby consents to such assignment and assumption of
rights and obligations under this Agreement, (ii) from and after the Closing
Date will purchase Pubco Shares in lieu of Common Shares and (iii) will perform
its obligations under this Agreement when assigned to and assumed by Pubco as
fully as required to be performed hereunder with the Company, and .

 

(c)where the third party referred to in Section 11.2(a) is a mandated client of
the Investor, the consent of the Company shall not be required as a condition to
the assignment, but the Investor shall nonetheless provide the Company with
evidence of the transfer, the identity of the third party to the extent required
by applicable law and a written acknowledgement that the third party will be
bound by the terms and conditions of this Agreement that are binding upon the
Investor.

 

Any third party that is a transferee of Shares from the Investor under this
Section prior to the Share Exchange, other than a mandated client of the
Investor, shall also be required to sign an appointment of representative which
sets forth the content of Section 11.11 in favour of the representative named in
such Section and deliver an original executed counterpart of such appointment to
the Company as a condition to any transfer of rights or Shares under this
Agreement.

 

11.3Costs and Expenses, Taxes

 

Subject to the immediately following paragraph, it is agreed that each Party
shall bear its own costs and expenses arising out of or incurred, and any taxes
imposed on it, in connection with this Agreement and all transactions
contemplated hereby.

 

The Company shall bear all Swiss issuance and stamp taxes arising out of the
Capital Round.

 

11.4Notices

 

All notices and other communications made or to be made under this Agreement
shall be effective upon receipt and shall be given in writing by telefax or
courier to the addressees listed below:

 

12

 

 

If to Trinity: Block F, the Terraces, 1 Silverwood Close, Steenberg Office Park,
Tokai, Cape Town, South Africa   Attention: James Fitzpatrick,     Portfolio
Manager     Telefax +27 21 702 2429     If to the Company: Dammstrasse 19  
CH-6301, Zug   Switzerland   Attn. Chairman of the Board   Telefax +41 41 723
2194     If to the Principal Shareholder: c/o VICS   8, Eu Tong Sen Street, #
12-82, The Central,   Clarke Quay, Singapore 059818   Attention: Managing
Director       telefax +65 6725 8179

 

In case of the delivery of a notice to the Company on behalf of an Company
Shareholder in accordance with this Agreement, receipt by the Company of the
notice shall be relevant for the compliance with the applicable deadlines. Each
Company Shareholder hereby appoints the Company as the receiver of such notices
on behalf of it. The Company shall send copies of such notices to the Company
Shareholders timely upon receipt.

 

Each Party may change or amend the addresses given above or designate additional
addresses for the purposes of this Section 11.4 by giving the other Parties
written notice of the new address in the manner set forth in this Section 11.4.

 

11.5Entire Agreement

 

This Agreement (including its Annexes) constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof and supersedes any
agreement or understanding that may have been concluded with respect to the
subject matter hereof between any of the Parties prior to the date of this
Agreement..

 

11.6Severability

 

If at any time any provision of this Agreement or any part thereof is or becomes
invalid or unenforceable, then neither the validity nor the enforceability of
the remaining provisions or the remaining part of the provision shall in any way
be affected or impaired thereby. The Parties agree to replace the invalid or
unenforceable provision or part thereof by a valid or enforceable provision
which shall best reflect the Parties' original intention and shall to the extent
possible achieve the same economic result.

 

11.7Survival

 

Notwithstanding any termination and rescission of this Agreement, Sections  7
and 11 shall survive any such termination and rescission and continue to be
effective as if no such termination and rescission had occurred.

 

11.8Amendments

 

This Agreement (including this Section 11.8) may be amended only in writing by
an instrument signed by all Parties.

 

13

 

 

11.9Waiver of Rights

 

No waiver by a Party of a failure of any other Party to perform any provision of
this Agreement shall operate or be construed as a waiver in respect of any other
or further failure whether of a similar or different character.

 

11.10Governing Law and Jurisdiction

 

This Agreement shall in all respects be governed by and construed in accordance
with Swiss law.

 

Any dispute, controversy or claim arising out of or in connection with this
Agreement, including its conclusion, validity, binding effect, amendment,
breach, termination or rescission, shall be resolved by arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce in force on the date when the Notice of Arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be
three. The seat of the arbitration shall be Zurich and the arbitral proceedings
shall be conducted in English.

 

11.11Appointment of Representative

 

For purposes of the Share Exchange Agreement and the transactions contemplated
by the Share Exchange Agreement, so long as the terms and conditions of the
Share Exchange Agreement shall be consistent with Section 2.3 above, the
Investor hereby irrevocably appoints Stephen Robinson of Dammstrasse 19, CH-6301
Zug, Switzerland as its representative in connection with the contemplated
exchange of shares of the Company with Pubco, as shall be approved by the board
of the Company, with the following powers to act on behalf of and as agent and
attorney-in-fact for the Investor to perform the following actions:

 

1)to give and receive notices and communications in connection with the Share
Exchange Agreement;

 

2)to authorize delivery to Pubco of shares of the Company and to authorize
distribution to the shareholders of the Company of share certificates
representing Pubco Shares;

 

3)to agree to, negotiate and enter into waivers, modifications, extensions and
amendments of the Share Exchange Agreement;

 

4)to agree, negotiate and enter into to settlements and compromises of any
claims or demands arising out of or in connection with the exchange or the Share
Exchange Agreement;

 

5)to take any and all actions and make any decisions required or permitted to be
taken by the representative under the Share Exchange Agreement in accordance
with its respective terms, and

 

6)to take all actions necessary or appropriate in the judgment of the
representative for the accomplishment of any or all of the foregoing.

 

The Investor hereby (i) confirms and acknowledges that it has the sole right to
vote and execute this Appointment with respect to the shares of the Company
specified next to the signature of such shareholder below, (ii) confirms and
acknowledges that it has full power and authority to execute this Appointment.

 

This Appointment shall be irrevocable during the term of the Share Exchange
Agreement and shall terminate immediately upon the earlier of the termination of
the Exchange Agreement prior to any closing thereunder and December 31, 2012.

 

The Investor hereby acknowledges and agrees that, as a result of its signing
this Appointment, the Investor will be bound by all of the terms and provisions
of each agreement pertaining to such exchange.

 

14

 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first
written above.

 



SUREPURE INVESTMENT HOLDING AG   TRINITY ASSET MANAGEMENT (PROPRIETARY) LIMITED
        By /s/ Stephen Robinson       Stephen Robinson                   By /s/
Quinton George         XOPTICS (PTC) LIMITED             By /s/ Stephen Robinson
      Stephen Robinson    



 



15

 

 

Annex 1

 

Definitions

 

The following terms shall have the meaning assigned to them hereunder, namely:

 

A.“Additional Share Option” means the options to purchase shares of the Company
or Pubco, as the case shall be, under Section 9.1.1, above.

 

B.“Board” means the board of directors of the Company or, after the Share
Exchange, the board of directors of Pubco.

 

C.“Closing” means the completion of the purchase and sale of any Share
Installment.

 

D.“Closing Date” means each date stated in Section 4.4 above on which the
Investor is to purchase any ordinary shares of the Company;

 

E."Company" means SurePure Investment Holding AG, registration number:
(CH-170.3.031.335), a company formed under the laws of and registered in
Switzerland.

 

F."Company Shareholder" means each stockholder of the Company as of the relevant
time, including the Principal Shareholder.

 

G.“Custodian” means a registered non-beneficial shareholder who holds shares on
behalf of clients of a stockbroker.

 

H.“Fulfilment Date” means the date by which the conditions in Section 6.2 are
fulfilled or waived by agreement.

 

I."Investor" means Trinity Asset Management (Proprietary) Limited, registration
number: 1996/010864/07, a private company registered in the Republic of South
Africa.

 

J.“OTCBB” means the Over-the-Counter Bulletin Board, an interdealer quotation
system, or any successor system.

 

K.“Outstanding Shares” means issued and outstanding ordinary shares of the
Company.

 

L.“Parties” means the Company, the Investor and the Principal Shareholder.

 

M.“Permitted Assignees” shall mean persons to whom the Investor assigns its
rights under this Agreement in compliance with Section 11.2.

 

N.“Principal Shareholder” means XOptics (PTC) Ltd., a company formed under the
laws of the British Virgin Islands as BVI Company Number 1451706.

 

O.“Pubco” means SurePure Inc, a corporation formed under the laws of the State
of Nevada, USA, having the Nevada business registration number NV20081353363.

 

P.“Pubco Shares” means the shares of the common stock of Pubco, par value $0.001
per share, to be issued to the Investor and the Company Shareholders in exchange
for their ordinary shares of the Company under the Share Exchange Agreement.

 

Q.“Related Companies” means SurePure Operations AG, SurePure Participations AG,
SPHSA and SurePure Marketing South Africa Ltd.

 

R.“SEC” means the United States Securities and Exchange Commission.

 

16

 

 

S.“Share Exchange” means the share exchange transaction to occur under the Share
Exchange Agreement.

 

T.“Share Exchange Agreement” means the agreement referred to in Section 2.3 of
the Agreement.

 

U.“Share Installment” means each of the transactions under which the Investor is
to purchase Subscription Shares and the Company is to issue Subscription Shares
or the Principal Shareholder is to sell, and the Investor is to purchase,
Outstanding Shares, all as provided in Section 4.4 of the Agreement.

 

V.“SPHSA” means SurePure Holdings South Africa (Pty) Ltd, a company incorporated
under the laws of South Africa Company Registration Number 2005/072411/07.

 

W.“Subscription Shares” means the ordinary shares of the Company for which the
Investor has subscribed under this Agreement.

 

X.“USA” means the United States of America.

 

17

 

 

Annex 3

 

Representations and Warranties of the Company and the Principal Shareholder

 

In order to induce the Investor to enter into this Subscription Agreement, the
Principal Shareholder and the Company make the following representations and
warranties as of the date of this Agreement; provided, that any and all
representations and warranties made with respect to Pubco are made to the best
of the Company’s knowledge based solely on the information disclosed by Pubco in
its reports filed with the SEC and without any independent duty of inquiry by
the Company or the Principal Shareholder:

 

(a)The Company holds (either directly or via the Related Companies) various
patents in various jurisdictions (including but not limited to the USA and UK)
which relate to a process whereby liquids may be purified through the use of
ultra violet light within a particular subspectrum. A list of current patents
owned by the Company and its related entities (the Patents) is attached as
Exhibit “A” to this Annex 3.

 

(b)All of the Patents are currently held in the Company or its subsidiaries,
except for certain South African patents owned by SPHSA. The Company will use
its best efforts to procure that SPHSA becomes a 100% owned indirect subsidiary
of the Company within the next 12 months and that at such date the patents held
by SPHSA will continue to be held by SPHSA free from any encumbrance or claims
whatsoever and no intellectual property whatsoever with respect to such patents
(including but not limited to trade secrets, know how, specifications,
registered patents, copyright or otherwise) will have been given to any other
person anywhere in the world other than under written license or similar
agreements entered into by the Company, any subsidiary or SPHSA in the ordinary
course of business.

 

(c)The current group structure of the Company is attached as Exhibit “B” to this
Annex 3.

 

(d)The latest draft consolidated US GAAP financial statements of the Company are
attached as Exhibit “C” to this Annex 3, and there have been no material adverse
changes in the financial condition of the Company since the issuing of such
statements.

 

(e)The proposed group structure of Pubco, the Company, its subsidiaries and the
Related Companies post the Share Exchange is attached as Exhibit “D” to this
Annex 3.

 

(f)Except as described in the notes included in Exhibit “C” to this Annex 3 or
in the Exception Schedule attached as Exhibit “E” to this Annex 3, the Company,
Pubco, SPHSA and any of their subsidiaries or holding companies are not party to
any litigation, arbitration, mediation or other dispute resolution proceedings
or criminal proceedings anywhere in the world.

 

(g)The Company, Pubco, SPHSA and their subsidiaries and holding companies are
not subject to any bankruptcy, administration, liquidation, winding up, business
rescue or other similar proceedings brought against any of them.

 

(h)To the best knowledge of the Company, and the Principal Shareholder there
currently are no challenges or objections to any of the Patents anywhere in the
world. Neither the Company nor the Principal Shareholder knows of any reason why
the Patents would not be legally enforceable according to their terms. Neither
the Company nor the Principal Shareholder have any knowledge of any person
asserting any right or claim or encumbrance over or against the Patents.

 

18

 

 

(i)The Company, SPHSA, Pubco and their subsidiaries, holding companies and
directors are in good standing with all governmental regulators (including but
not limited to the SEC), tax authorities and other governmental bodies in
whatsoever jurisdiction that they do business, are incorporated or otherwise
currently conduct any activities. The businesses of the Company, SPHSA, Pubco
and their subsidiaries comply in all material respects with all laws and
regulations and no criminal charges, criminal convictions, investigations,
penalties, assessments or censures are in existence or reasonably anticipated
against the Company SPHSA, Pubco and their subsidiaries, holding companies and
directors by any of the aforesaid regulators, authorities or bodies.

 

(j)Since January 1, 2011, Pubco has made all filings with the SEC required to be
made under applicable laws and regulations.

 

(k)Except as disclosed in the Exhibit “C” to this Annex 3, the Company, Pubco,
SPHSA and their subsidiaries and holding companies have filed all tax returns
required to be filed with any tax authority anywhere in the world, after giving
effect to all extensions, and there is no tax liability that currently is
outstanding. There are no outstanding tax assessments or investigations with
respect to their tax affairs.

 

(l)The information regarding the Company and its subsidiaries that the Principal
Shareholder and the Company have disclosed to the Investor in writing has been
complete and correct in all material respects, and the disclosures made by the
Principal Shareholder and the Company to the Investor in writing relating to the
Company and its subsidiaries and its business do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein and therein, in light of the
circumstances under which such statements were made.

 

(m)To the best knowledge of the Company and the Principal Shareholder the
patented procedures contained in the Patents were patentable when such patents
were issued.

 

(n)To the best knowledge or the Company and the Principal Shareholder there is
no fact that would lead them to believe that the patented procedures contained
in the Patents are defective or incapable of producing the result for which they
have been designed, namely, inter alia, the purification of liquids through the
use of ultra violet light.

 

(o)The Company and the Principal Shareholder are duly authorised and legally
capable of entering this Agreement, and after the Fulfillment Date this
Agreement will be legally binding upon them.

 

(p)After the final Closing of the transactions envisaged in Section 4.4 of this
agreement, the Investor will hold no less than 10.2% of the total number of
issued ordinary shares in Pubco or the Company, as the case may be, assuming
that the Investor has purchased all shares to be purchased by it at each of the
Closings and has not sold or otherwise transferred any such shares; provided,
that such calculation shall not give effect to (i) any shares issued and sold as
part of an offering of shares (or notes convertible into shares) in order to
raise capital for the business of Company, (ii) any acquisition of another
business in an arms’ length transaction, or (iii) any management share option
plan, as long as such offering, acquisition or option plan shall have been
approved by the Board and, as the result of such board-approved activities the
Investor’s shareholding will not fall below 8%, unless this requirement is
waived by the Investor. This representation shall not be deemed to be a
continuing covenant binding upon Pubco or the Company after the final Closing,
but references solely the capitalization of the Company on that date,

 

19

 

 

(q)The terms governing the preferred shares that may be issued in Pubco to the
Principal Shareholder are as set out in Exhibit “F” to this Annex 3    



(r)By entering this Agreement the Company, SPHSA and their subsidiaries and
holding companies shall not fall into breach with respect to any contractual
commitment that they are currently subject to.    

20

 

 

Annex 4

 

SurePure Investment Holding AG Bank Account

 

Payee Name: Surepure Investment Holding AG

Payee Remit To Address: Dammstrasse 19, 6300/Zug, Switzerland

Payee City: Zug

Payee State: Zug

Payee Zip Code: 6300

Payee Country: Switzerland

Payee Bank Name: UBS AG, 9201 Gossau/Switzerland

Payee Bank Routing Number: N/A

Payee Bank Account Number: 0254-689639.61E

Payee SWIFT code number: UBSWCHZH80A

Payee IBAN code number: CH320025425468963961 E

Payee currency: USD

 



21

